DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.        Claims 1-5, 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/23/2021.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
4.	Claims 6-9, 14-15, 17, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsugai, US 2012/0211849 A1. 
Claim 6. Matsugai discloses a semiconductor device (such as the one in fig. 12G) comprising: 
-a first substrate (item 113, at the bottom of fig. 12G) having a front surface (top surface); 
-a second substrate (item 113, at the top of fig. 12G) having a front surface in contact with the front surface of the first substrate (as seen in the structure of fig. 12G); 
-and an embedding member (item 104) disposed around an outer edge of the first substrate and having a front surface that contacts the front surface of the second substrate, a side surface that contacts a side surface of the first substrate (as seen in the structure of fig. 12G). 

In the embodiment of FIG. 12G, Matsugai appears not to explicitly disclose that a back surface that extends from the back surface of the first substrate, wherein a first height extending from the back surface of the second substrate to the back surface of the first substrate and a second height extending from the back surface of the second substrate to the back surface of the embedding member are equal to each other. 
However, in other embodiments (see the embodiment of FIG. 6F, [0082]), Matsugai discloses a device that has a level structure wherein the buried film 63 formed in the inside region 54 is etched back until the surface of the buried film 63 formed in the inside region 54 has substantially the same height as the surface of the buried film 63 formed in the peripheral region 53.
To form solid-state imaging device (such as, MOS transistors), it would have been obvious to one of ordinary skill in the art at the time of invention to have a device wherein a back surface extends from the back surface of the first substrate, wherein a first height extending from the back surface of the second substrate to the back surface of the first substrate and a second height extending from the back surface of the second substrate to the back surface of the embedding member are equal to each other.

Claim 7. Matsugai discloses the semiconductor device according to claim 6, wherein the second substrate has a curved end surface, and a portion of the front surface of the embedding member is in contact with the curved end surface of the second substrate. This limitation would read through the structure of fig. 12G, as seen items 104 is in contact with the curved end surface of the second substrate.

Claim 8. Matsugai discloses the semiconductor device according to claim 6, further comprising: a protective member (item 111) that covers the back surface of the first substrate and the back surface of the embedding member (104, fig. 12G).

Claim 9. Matsugai discloses the semiconductor device according to claim 6, wherein a plurality of electrodes (items 103, [0006]) are disposed on the back surface of the first substrate.

Claim 14. Matsugai discloses the semiconductor device according to claim 6, wherein the back surface of the first substrate and the back surface of the embedding member are substantially flat. This limitation would read through [0065] wherein is disclosed the global level difference formed at the boundary between the peripheral region 65 and the inside region 66 is eliminated, and an entire surface over the wiring layer 45 formed in the second semiconductor wafer 43 is made flat.

Claim 15. Matsugai discloses the semiconductor device according to claim 6, wherein the embedding member includes one of an organic adhesive containing a filler or a silica-based inorganic adhesive containing the filler. This limitation would read through [0092] wherein is disclosed that a thermosetting adhesive material can be used as the adhesive layer 71. In addition, BCB (benzocyclobutene), polyimide, or polybenzoxazole can be used. While the adhesive layer 71 is formed on the side of the second semiconductor wafer 43 in the example of the present embodiment, the adhesive layer 71 may be formed on the side of the first semiconductor wafer 31 in another example, or the adhesive layer 71 may be formed on both of the wafers.

Claim 17. Matsugai discloses the semiconductor device according to claim 9, wherein at least a subset of the plurality of electrodes (item 103, fig. 12G) collectively penetrate through the first substrate. 

5.	Claim 16, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsugai, US 2012/0211849 A1, in view of Maruo et al., US 20090140405 A1. 

Claim 16. Matsugai discloses the semiconductor device according to claim 15, above, but fails to specify wherein the organic adhesive includes one of a urethane resin or an epoxy resin.
Maruo discloses a semiconductor device includes a bonding member that is a resin adhesive containing an epoxy resin, a polymerization initiator, and a filling material, and a content of the filling material in the bonding member is 30 wt % to 60 wt %.
 	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the semiconductor device of Matsugai by having the adhesive layer contain urethane resin or an epoxy resin as taught by Maruo. The motivation to do so, is to improve the heat resistance and moisture resistance of semiconductor devices and resin adhesives used to manufacture the semiconductor devices in a high temperature, high humidity environment (see [0010] of Maruo). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899